The ALJ correctly found that, to demonstrate their right to maintain the nonconforming advertising sign on their premises, petitioners were required to show that there was an advertising sign on the premises at the time the ordinance prohibiting advertising signs took effect (see Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278, 284 [1980]). The ALJ’s determination that petitioners failed to make this showing is supported by substantial evidence. Concur — Mazzarelli, J.P, Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.